Russell, Chief Justice.
1. The contrary not being shown, it will be presumed that county warrants when issued are based upon a valid contract duly recorded as provided in the Code, § 23-1701. Americus Grocery Co. v. Pitts Banking Co., 169 Ga. 70 (4) (149 S. E. 776).
2. “An order drawn by the ordinary of a county on the treasurer for the payment of a debt due by the county is evidence of an adjudication by the ordinary that the amount stated in the order is due; and the treasurer can not go behind this judgment, except for fraud or mistake as to the amount of the indebtedness.” Maddox v. Anchor Duck Mills, 167 Ga. 695 (146 S. E. 551).
3. Under the Code, § 23-1608, it is an official duty of a county treasurer, to whom a regularly issued warrant drawn by the ordinary having control of the finances of the county is presented for payment, when payment is refused, to make the entry on the warrant prescribed by the statute.
4. “All official duties shall be faithfully performed; and whenever, from any cause, a defect of legal justice would ensue from a failure or improper performance, the writ of mandamus may issue to compel a due performance, if there shall be no other specific legal remedy for the legal rights.” Code of 1933, § 64-101.
5. The court did not err in overruling the demurrer to the petition, sustaining the demurrer to the answer, and granting the mandamus absolute. Judgment affirmed.
All the Justices concur,'
A. L. Hatcher and Alton L. Hatcher, for plaintiff in error.
Olaxton & Olaxlon and F. F. Shurling, contra.